Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-62 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2008/0093246 A1 to Duchamp et al. (hereinafter “Duchamp”).
Regarding claims 31, 48-49 and 55-56, Duchamp discloses a contact protection apparatus (1) for covering a connection point (see figure 6, connection points of the hose connections) of a medical fluid-conducting cassette (100) for a medical fluid treatment, having an upper or a first side and a lower or a second side, having at least one covering section (2) for covering the connection point before use of the medical fluid-conducting cassette, and having at least one first connecting section (55) configured to detachably connect the contact protection apparatus to the medical fluid-conducting cassette or retain the contact protection apparatus to the medical fluid-conducting cassette (see paragraphs [0005] and [0044]-[0065]; Figures 3-6).
Regarding claims 32-33 and 50, see a first structure (62) and second structure (63) projecting from the second side of the contact protection apparatus (1) (see Fig. 3).

Regarding claims 36 and 61-62, see a second connection section (53) configured to detachably connect or retain the contact protection apparatus to the medical fluid-conducting cassette (see Fig. 3).
Regarding claim 37 and 52-53, see a projection (21) configured to be inserted into a centering opening of the medical fluid-conducting cassette (see Fig. 3).
Regarding claims 38-40 and 60, see grip section (21) with a recess (64) between the first connection section (55) and the second connection section (53) wherein the structure projecting (60, 61) from the second side of the contact protection apparatus comprises a recess (see paragraphs [005]-[0056], [0064]; Figs. 3, 6).
Regarding claims 41-42, see a first through opening (20) and a spacer (56”)(see Fig. 3).
Regarding claims 43 and 57-59, see an encoding structure (see corner edges) of the medical fluid-conducting cassette (100) fit into a shape of the contact protection apparatus (1)(see Fig. 6).  Recitation of “blood cassette” in claim 59 is an intended use.
Regarding claims 44-46, see a fixing device (200) for detachably receiving or retaining inlet and outlet tubes of the medical fluid-conducting cassette (see Fig. 6; paragraph [0082]).
Regarding claim 47, see a unitary piece of the contact protection apparatus (1)(see Fig. 6).
Regarding claim 54, see the contact protection apparatus (1) made of rigid material or semi-rigid material e.g. polypropylene which is sterilizable (see paragraphs [0057]-[0060]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
3/12/22